DETAILED ACTION
This office action is a response to amendment filed on 06/01/2021.
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings were received on 06/01/2021. These drawings are acceptable for examination proceedings. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Diener et al. (US 20110090939 A1) teaches system and method for determining signals arriving in different frequencies bands.
Wood et al. (US 20140310394 A1) teaches device and non-transitory medium to collect network data and perform Fourier analysis. 
Ronneke (US 20110090792 A1) teaches arrangement of data packets communication for identifying real time traffic.
Morton et al. (US 20130121177 A1) teaches method for determining whether network performance for one or more communications channels of wireless network. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“capturing a set of wireless data traffic from a wireless transmission; performing frequency spectrum analysis on datagram arrival times to classify said set of wireless data traffic based upon potential constant-datagram-rate data content that is indicative that at least a portion of said set of wireless data traffic is emanating from an unmanned aerial vehicle.”.Office Action Date May 2, 2018Response Date

For independent claims 12, and 20; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 12, and 20; and thus claims are respectively allowable.

Dependent claims 2- 11, 13-19 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/Primary Examiner, Art Unit 2412